Vooehies, J.
The relators claim the custody of a child, whom they have adopted. The defendants, the father and mother, resist the application on several grounds, stated in their answer.
Our jurisdiction is appellate in all civil matters; and our authority to issue writs of Habeas Corpus extends only to cases where the parties are in actual custody under process in all cases, in which we may have appellate jurisdiction. Const. Art. 69.
As it is not pretended that the child, whose custody is the object of the present controversy, is in actual custody under process of law, we must decline taking-cognizance of this application.
Rule discharged.